
	

113 S2650 IS: Iran Nuclear Negotiations Act of 2014
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2650
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Corker (for himself, Mr. Graham, Mr. Rubio, Mr. McCain, Mr. Risch, and Mr. Johnson of Wisconsin) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To provide for congressional review of agreements relating to Iran's nuclear program, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Iran Nuclear Negotiations Act of 2014.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).(2)Joint Plan of ActionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France,
			 Germany, the Russian Federation, the People’s Republic of China, the
			 United Kingdom, and the United States, and all implementing materials and
			 agreements related to the Joint Plan of Action, including the technical
			 understandings reached on January 12, 2014, and the extension of the Joint
			 Plan of Action agreed to on July 19, 2014.3.Congressional review of international agreements relating to Iran’s nuclear program(a)Submission of agreements to Congress(1)In generalThe President shall submit to Congress an agreement described in paragraph (2) not later than 3
			 calendar days after entering into the agreement.(2)Agreement describedAn agreement described in this paragraph is an agreement relating to Iran’s nuclear program entered
			 into on or after the date of the enactment of this Act by the United
			 States and Iran. An agreement is described in this paragraph without
			 regard to whether or not one or more countries other than the United
			 States and Iran are parties to the agreement.(b)Committee reviewDuring the 15-calendar day period beginning on the date on which the President submits an agreement
			 to Congress under subsection (a), the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of
			 Representatives—(1)shall review the agreement; and(2)may hold hearings or briefings, as appropriate, related to the agreement.(c)Joint resolution of disapproval(1)Joint resolution of disapproval definedIn this section, the term joint resolution of disapproval means only a joint resolution of the two Houses of Congress—(A)that does not have a preamble;(B)the title of which is as follows: Joint resolution disapproving a nuclear agreement with Iran; and(C)the matter after the resolving clause of which is as follows: That Congress disapproves of the agreement relating to Iran’s nuclear program submitted by the
			 President to Congress under section 3(a) of the Iran Nuclear Negotiations
			 Act of 2014 on ______., with the blank space being filled with the appropriate date.(2)ReconveningUpon receipt by Congress of an agreement described in paragraph (2) of subsection (a), as required
			 by paragraph
			 (1) of that subsection—(A)the Speaker, if the House of Representatives would otherwise be adjourned, shall notify the Members
			 of the House that, pursuant to this section, the House shall convene not
			 later than the second calendar day after receipt of the agreement; and(B)if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate,
			 after consultation with the minority leader of the Senate, shall notify
			 the Members of the Senate that, pursuant to this section, the Senate shall
			 convene not later than the second calendar day after receipt of the
			 agreement.(3)IntroductionDuring the 15-calendar day period beginning on the calendar day after the end of the 15-calendar
			 day period described in subsection (b), a joint resolution of disapproval
			 may be introduced—(A)in the House of Representatives, by the Speaker (or his designee) or the minority
			 leader (or
			 his designee); and(B)in the Senate, by the majority leader (or his designee) or the minority leader
			 (or his designee).(4)Committee referralA joint resolution of disapproval introduced in the Senate shall be referred to the Committee on
			 Foreign Relations and a joint resolution of disapproval introduced in the
			 House of Representatives shall be referred to the Committee on Foreign
			 Affairs.(5)Discharge of committeesIf the committee of either House to which a joint resolution of disapproval has been referred has
			 not reported the joint resolution at the end of the
			 15-calendar day period after the introduction of the joint resolution,
			 that committee shall be discharged from further consideration
			 of the joint resolution and the joint resolution shall be placed on the
			 appropriate calendar.(6)Floor consideration in the House of Representatives(A)Motions to proceedAfter the committee authorized to consider a joint resolution of disapproval reports it to the
			 House of Representatives or has been discharged from its consideration, it
			 shall be in order
			 to move to proceed to consider the joint resolution in the
			 House. All points of order against the motion are waived. Such a motion
			 shall not be in order after the House has disposed of a motion to proceed
			 on the joint resolution. The previous question shall be
			 considered as ordered on the motion to its adoption without intervening
			 motion. The motion shall not be debatable.
			 A motion to reconsider the vote by which the motion is disposed of shall
			 not be in order.(B)ConsiderationA joint resolution of disapproval shall be considered as read. All points of order against the
			 joint resolution and against its consideration are waived. The previous
			 question shall be considered as ordered on the joint resolution to its
			 passage without intervening motion, except 20 hours of debate equally
			 divided and controlled by the proponent and an opponent. A motion to
			 reconsider the vote on passage of the joint resolution shall not be in
			 order. No amendment to, or motion to recommit, a joint resolution of
			 disapproval shall be in order.(C)AppealsAll appeals from the decisions of the Chair relating to the application of the Rules of the House
			 of Representatives to the procedure relating to a joint resolution of
			 disapproval shall be
			 decided without debate.(7)Floor consideration in the Senate(A)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the
			 committee authorized to consider a joint resolution of disapproval reports
			 it to the Senate or has been discharged from its consideration (even
			 though a previous motion to the same effect has been disagreed to) to
			 move to proceed to the consideration of the joint resolution, and all
			 points of order against the joint resolution (and
			 against consideration of the joint resolution) are waived. The motion to
			 proceed is not debatable. The motion is not
			 subject to a motion to postpone. A motion to reconsider the vote by which
			 the motion is agreed to or disagreed to shall not be in order. If a motion
			 to proceed to the consideration of the joint resolution is agreed to, the
			 joint
			 resolution shall remain the unfinished business until disposed of.(B)DebateDebate in the Senate on a joint resolution of disapproval, and all debatable motions and appeals in
			 connection
			 with such a resolution, shall be limited to not more than 20 hours, to be
			 equally
			 divided between, and controlled by, the majority leader and the minority
			 leader or their designees. A motion to further limit debate is in order
			 and not debatable.  An amendment to, or a motion to postpone, or a motion
			 to proceed to the consideration of other business, or a motion to recommit
			 the joint resolution of disapproval is not in order.(C)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on a joint
			 resolution of disapproval, and a single quorum call at the conclusion of
			 the debate if requested in accordance with the rules of the Senate.(D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution of
			 disapproval shall be decided without debate.(E)Consideration of veto messagesDebate in the Senate of any veto message with respect to a joint resolution of disapproval,
			 including all debatable motions and appeals in connection
			 with such a joint resolution, shall be limited to 10 hours, to be equally
			 divided between, and controlled by, the majority leader and the minority
			 leader or their designees.(8)Rules relating to Senate and House of Representatives(A)Coordination with action by other HouseIf, before the passage by one House of a joint resolution of disapproval of that House, that House
			 receives from
			 the other House a joint resolution of disapproval, then the following
			 procedures shall
			 apply:(i)The joint resolution of the other House shall not be referred to a committee.(ii)With respect to a joint resolution of the House receiving the resolution—(I)the procedure in that House shall be the same as if no joint resolution had been received from the
			 other House; but(II)the vote on passage shall be on the joint resolution of the other House.(B)Treatment of joint resolution of other HouseIf one House fails to introduce or consider a joint resolution of disapproval under this section,
			 the joint
			 resolution of disapproval of the other House shall be entitled to
			 expedited floor
			 procedures under this section.(C)Treatment of companion measuresIf, following passage of a joint resolution of disapproval in the Senate, the Senate then receives
			 the companion
			 measure from the House of Representatives, the companion measure shall not
			 be debatable.(9)Rules of the House of Representatives and the SenateThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the Senate and the House of Representatives,
			 respectively, and as such is deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be
			 followed in that House in the case of a joint resolution, and it
			 supersedes other rules only to the extent that it is inconsistent with
			 such rules; and(B)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.(d)Limitation on funding for implementation of agreementNo funds authorized to be appropriated for the Department of State that remain available for
			 obligation as of the date of the enactment of this Act may be obligated or
			 expended to implement an agreement described in subsection (a)(2),
			 including for the waiver, suspension, or other reduction of any sanctions
			 with respect to Iran pursuant to such an agreement, if—(1)the President fails to submit the agreement to Congress as required by subsection (a); or(2)a joint resolution of disapproval is enacted into law pursuant to subsection (b).(e)Rule of constructionNothing in this section or any action taken pursuant to this section shall be construed as approval
			 of any waiver, suspension, or other reduction of any sanctions with
			 respect to Iran in connection with any agreement relating to Iran’s
			 nuclear program.4.Penalties for noncompliance with international agreements relating to Iran’s nuclear program(a)Assessment of complianceIf any element of the intelligence community (as defined in section 3 of the National Security Act
			 of 1947 (50 U.S.C. 3003)) receives information from any person, including
			 the International Atomic Energy Agency, the Secretary of Defense, the
			 Secretary of State, the Secretary of Energy, a foreign government, a
			 foreign intelligence service, or another reputable source, that Iran has
			 failed to comply with the terms of the Joint Plan of Action, any agreement
			 to implement the Joint Plan of Action, or any other agreement related to
			 Iran’s nuclear program (including an agreement described in section
			 3(a)(2)), or has refused to cooperate in any substantive way with
			 appropriate requests of the International Atomic Energy Agency, the
			 Director of National Intelligence shall—(1)not later than 10 calendar days after receiving that information, determine whether the information
			 is credible and accurate; and(2)submit to the appropriate congressional committees—(A)the information; and(B)the determination of the Director with respect to whether the information is credible and accurate
			 and the reasons for that determination.(b)Reinstatement of sanctionsIf the Director of National Intelligence determines that information described in subsection (a) is
			 credible and accurate, any sanctions imposed with respect to Iran that
			 have been waived, suspended, or otherwise reduced in connection with
			 negotiations with Iran relating to Iran’s nuclear program, without regard
			 to whether the waiver, suspension, or other reduction of those sanctions
			 took effect before or after the date of the enactment of this Act, shall
			 be reinstated in full by action of law on that date that is 5 calendar
			 days after the date of the determination.5.Enforcement of timeline for negotiating nuclear agreements with IranAny sanctions imposed with respect to Iran that have been waived,
			 suspended, or otherwise reduced in connection with negotiations with Iran
			 relating to Iran’s nuclear program, without regard to whether the waiver,
			 suspension, or other reduction of those sanctions took effect before or
			 after the date of the enactment of this Act, shall be reinstated in full
			 by action of law on November 28, 2014, unless, before that date, the
			 President—(1)submits to Congress an agreement described in paragraph (2) of section 3(a) as
			 required by paragraph (1) of that section; and(2)certifies to the appropriate congressional committees that the agreement is a comprehensive and
			 long-term agreement that—(A)addresses all key aspects of Iran’s nuclear program; and(B)is of a duration
			 that is significantly longer than any nuclear-related agreement
			 between the United States and Iran entered into before the date of the
			 enactment of this Act.
